Title: Thomas Jefferson’s Notes on his Library at the Time of Sale, [by 18 April 1815] (Summary)
From: Jefferson, Thomas,Milligan, Joseph
To: 


          [Ed. Note: TJ probably began preparing these notes after receiving his library catalogue back from Samuel H. Smith on or about 16 Mar. 1815. Work on it was well advanced by  28 Mar., and he completed it no later than 18 Apr. 1815  (Smith to TJ, 11 Mar. 1815; TJ to Joseph Milligan, 28 Mar. 1815; TJ to Alexander J. Dallas, 18 Apr. 1815). The notes consist of  four sections:  (1) “Additions to the Catalogue of books omitted in copying it,” which groups books by catalogue chapter; gives the identification number assigned to each book; cites the title, author, or both; and records the size and number of volumes for each book,  for a total of 194½ volumes that TJ valued at $513.50.  (2) A chart of the forty-four chapters in the library catalogue, with the total number of folios, quartos, octavos, duodecimos, and pamphlets on each page. (3) A chart with the total folios, quartos, octavos, and pamphlets in each chapter. (4) “Books missing,” which lists the catalogue chapter and title, author, or both of each book;  gives the size and number of volumes for each book; has eight entries struck out; and contains 83 volumes, according to TJ’s count, that are worth $211.    TJ then subtracted the value of the missing books from that of the omitted books and arrived at a total of $202.50 in his favor. In a  2 Aug. 1815 letter Joseph Milligan advised TJ that he had erred in these calculations. A photograph of these notes is reproduced elsewhere in this volume.] 
        